Exhibit 10
SANDERSON FARMS, INC.
RESTRICTED STOCK AGREEMENT
(Management Employee)
     This RESTRICTED STOCK AGREEMENT (this “Agreement”), made and entered into
as of the 17th day of February, 2011 (the “Grant Date”), by and between
_________ (the “Participant”) and Sanderson Farms, Inc. (together with its
subsidiaries and affiliates, the “Company”), sets forth the terms and conditions
of a Restricted Stock Award issued pursuant to the Sanderson Farms, Inc. and
Affiliates Stock Incentive Plan, as amended and restated on February 17, 2011
(the “Plan”) and this Agreement. Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.
     1. Grant and Vesting of Restricted Stock.
     (a) As a reward for past service or in consideration of and as an incentive
to the Participant’s performance of future services on behalf of the Company,
and for no additional consideration, the Company hereby grants to the
Participant, as of the Grant Date, _____ shares of the Company’s common stock,
par value $1.00 per share (the “Restricted Stock”), subject to the terms and
conditions set forth herein and in the Plan. The Restricted Stock is subject to
forfeiture as provided herein and may not be sold, exchanged, transferred,
pledged, hypothecated or otherwise disposed of by the Participant, other than by
will or by the laws of descent and distribution of the state in which the
Participant resides on the date of his death. The period during which the
Restricted Stock is not vested and is subject to transfer restrictions is
referred to herein as the “Restriction Period.”
     (b) Except as otherwise provided in this Agreement or the Plan, the
Restricted Stock shall vest and no longer be subject to forfeiture or any
transfer restrictions hereunder on November 1, 2014, so long as the Participant
has remained continuously employed by the Company from the Grant Date through
such date.
     (c) In the event of (i) the Participant’s termination of employment with
the Company by reason of death or Disability or (ii) the Participant’s
termination of employment with the Company after his attainment of eligibility
for retirement (as determined by the Board from time to time), that portion of
the number of shares of Restricted Stock that has not vested, determined in
accordance with the ratio that the number of complete years the Participant was
employed during the Restriction Period bears to the total number of years in the
Restriction Period (counting the period from the Grant Date to November 1, 2011
as a complete year), shall immediately vest and no longer be subject to
forfeiture or any transfer restrictions hereunder, and the remaining unvested
shares of Restricted Stock shall be forfeited. In the event of a change in
control, all Restricted Stock that has not vested shall immediately vest and no
longer be subject to forfeiture or any transfer restrictions hereunder. If the
Participant’s employment with the Company is terminated for any other reason,
voluntarily or involuntarily, prior to the expiration of the Restriction Period,
then the Restricted Stock that has not vested as of the termination date shall
immediately be forfeited, ownership shall be transferred back to the Company and
the Restricted Stock shall become authorized but unissued Shares.

 



--------------------------------------------------------------------------------



 



     (d) If the Board determines in good faith that the Participant has engaged
in any Detrimental Activity during the period that the Participant is employed
by the Company or during the two-year period following the Participant’s
voluntary termination of employment or his termination by the Company for Cause,
then the Restricted Stock that has not vested as of the date of the Board
determination shall immediately be forfeited, ownership shall be transferred
back to the Company and the Restricted Stock shall become authorized but
unissued Shares or, if the Restricted Stock has already vested, the Participant
shall repay to the Company the fair market value of the Shares as of the Grant
Date. For purposes of this Section 1(d), the parties hereto agree that the fair
market value of the Shares as of the Grant Date is $43.70 per share.
     2. Issuance of Shares.
     Certificates representing the Restricted Stock shall be registered in the
Participant’s name (or an appropriate book entry shall be made). Certificates,
if issued, may, at the Company’s option, either be held by the Company in escrow
until the Restriction Period expires or until the restrictions thereon otherwise
lapse and/or be issued to the Participant and registered in the name of the
Participant, bearing an appropriate restrictive legend that refers to this
Agreement and remaining subject to appropriate stop-transfer orders. The
Participant agrees to deliver to the Board, upon request, one or more stock
powers endorsed in blank relating to the Restricted Stock. If and when the
Restricted Stock vests and is no longer subject to forfeiture or transfer
restrictions, unlegended certificates for such Restricted Stock shall be
delivered to the Participant (subject to Section 6 pertaining to the withholding
of taxes and Section 14 pertaining to the Securities Act of 1933, as amended
(the “Securities Act”)); provided, however, that the Board may cause such legend
or legends to be placed on any such certificates as it may deem advisable under
Applicable Law.
     3. Rights as a Stockholder.
     Except as otherwise provided in this Agreement or the Plan, from the Grant
Date, including during the Restriction Period, the Participant shall have, with
respect to the Restricted Stock, all of the rights of a stockholder of the
Company, including the right to vote the Restricted Stock and the right to
receive any dividends or other distributions with respect thereto.
     4. Adjustments.
     If any change in corporate capitalization, such as a stock split, reverse
stock split, stock dividend, or any corporate transaction such as a
reorganization, reclassification, merger or consolidation or separation,
including a spin-off of the Company or sale or other disposition by the Company
of all or a portion of its assets, any other change in the Company’s corporate
structure, or any distribution to stockholders (other than a cash dividend)
results in the outstanding Shares, or any securities exchanged therefor or
received in their place, being exchanged for a different number or class of
shares or other securities of the Company, or for shares of stock or other
securities of any other corporation, or new, different or additional shares or
other securities of the Company or of any other corporation being received by
the holders of

2



--------------------------------------------------------------------------------



 



outstanding Shares, then the shares of Restricted Stock granted pursuant to this
Agreement shall be treated in the same manner as other outstanding Shares of the
Company.
     5. Validity of Share Issuance.
     The shares of Restricted Stock have been duly authorized by all necessary
corporate action of the Company and are validly issued, fully paid and
non-assessable.
     6. Taxes and Withholding.
     As soon as practicable on or after the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to this Award of Restricted Stock, the Participant shall
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment of, or the Company may deduct or withhold from any cash or property
payable to the Participant, an amount equal to all federal, state, local and
foreign taxes that are required by Applicable Law to be withheld with respect to
such includible amount. Notwithstanding anything to the contrary contained
herein, the Participant may, if the Company consents, discharge this withholding
obligation by directing the Company to withhold shares of Restricted Stock
having a Fair Market Value on the date that the withholding obligation is
incurred equal to the amount of tax required to be withheld in connection with
such vesting, as determined by the Board.
     7. Notices.
     Any notice to the Company provided for in this Agreement shall be in
writing and shall be addressed to it in care of its Secretary at its principal
executive offices, and any notice to the Participant shall be addressed to the
Participant at the current address shown on the payroll records of the Company.
Any notice shall be deemed to be duly given if and when properly addressed and
posted by registered or certified mail, postage prepaid.
     8. Legal Construction.
     Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or this Agreement under any law with respect to which the Plan or this
Agreement is intended to qualify, or would cause compensation deferred under the
Plan to be includible in a Plan participant’s gross income pursuant to
Section 409A(a)(1) of the Internal Revenue Code of 1986, as amended, as
determined by the Board, such provision shall be construed or deemed amended to
conform to Applicable Law or, if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Agreement, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.

3



--------------------------------------------------------------------------------



 



     Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
     Governing Law. To the extent not preempted by federal law, this Agreement
shall be construed in accordance with and governed by the laws of the State of
Mississippi.
     9. Incorporation of Plan.
     This Agreement and the Restricted Stock Award made pursuant hereto are
subject to, and this Agreement hereby incorporates and makes a part hereof, all
terms and conditions of the Plan that are applicable to Agreements and Awards
generally and to Restricted Stock Awards in particular. The Board has the right
to interpret, construe and administer the Plan, this Agreement and the
Restricted Stock Award made pursuant hereto. All acts, determinations and
decisions of the Board made or taken pursuant to grants of authority under the
Plan or with respect to any questions arising in connection with the
administration and interpretation of the Plan, including the severability of any
and all of the provisions thereof, shall be in the Board’s sole discretion and
shall be conclusive, final and binding upon all parties, including the Company,
its stockholders, Participants, Eligible Participants and their estates,
beneficiaries and successors. The Participant acknowledges that he has received
a copy of the Plan.
     10. No Implied Rights.
     Neither this Agreement nor the issuance of any Restricted Stock shall
confer on the Participant any right with respect to continuance of employment or
other service with the Company. Except as may otherwise be limited by a written
agreement between the Company and the Participant, and acknowledged by the
Participant, the right of the Company to terminate at will the Participant’s
employment with it at any time (whether by dismissal, discharge, retirement or
otherwise) is specifically reserved by the Company.
     11. Integration.
     This Agreement and the other documents referred to herein, including the
Plan, or delivered pursuant hereto, contain the entire understanding of the
parties with respect to their subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and restrictions imposed by the Securities Act and applicable state
securities laws. This Agreement, including the Plan, supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.
     12. Counterparts.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but which together constitute one and the same
instrument.

4



--------------------------------------------------------------------------------



 



     13. Amendments.
     The Board may, at any time, without consent of or receiving further
consideration from the Participant, amend this Agreement and the Restricted
Stock Award made pursuant hereto in response to, or to comply with changes in,
Applicable law. To the extent not inconsistent with the terms of the Plan, the
Board may, at any time, amend this Agreement in a manner that is not unfavorable
to the Participant without the consent of the Participant. The Board may amend
this Agreement and the Restricted Stock Award made pursuant hereto otherwise
with the written consent of the Participant.
     14. Securities Act.
     (a) The issuance and delivery of the Restricted Stock to the Participant
have been registered under the Securities Act by a Registration Statement on
Form S-8 that has been filed with the Securities and Exchange Commission (“SEC”)
and has become effective. The Participant acknowledges receipt from the Company
of its Prospectus dated February 17, 2011, relating to the Restricted Stock.
     (b) If the Participant is an “affiliate” of the Company, which generally
means a director, executive officer or holder of 10% or more of its outstanding
shares, at the time certificates representing Restricted Stock are delivered to
the Participant, such certificates shall bear the following legend, or other
similar legend then being generally used by the Company for certificates held by
its affiliates:
“THESE SHARES MUST NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED EXCEPT
IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL FOR THE ISSUER, IS EXEMPT FROM
REGISTRATION THROUGH COMPLIANCE WITH RULE 144 OR WITH ANOTHER EXEMPTION FROM
REGISTRATION.”
     The Company shall remove such legend upon request by the Participant if, at
the time of such request, the shares are eligible for sale under SEC
Rule 144(b)(1), or any provision that has replaced it, in the opinion of the
Company’s counsel.
     15. Arbitration.
     Any controversy or claim arising out of or relating to this Restricted
Stock Agreement shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.
     IN WITNESS WHEREOF, the Participant has executed this Agreement on his own
behalf, thereby representing that he has carefully read and understands this
Agreement and the

5



--------------------------------------------------------------------------------



 



Plan as of the day and year first written above, and the Company has caused this
Agreement to be executed in its name and on its behalf, all as of the day and
year first written above.

            SANDERSON FARMS, INC.
      By:           Name:   Mike Cockrell        Title:   CFO and Treasurer     
   
            [Name]
                 

6